Citation Nr: 0404065	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  98-03 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
conjunctivitis.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a lower extremity 
disability, to include knee arthritis.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for bladder outlet 
obstruction.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to tobacco use.

9.  Entitlement to service connection for status post left 
hydrocelectomy.

10.  Entitlement to service connection for a dental 
disability of the teeth.

11.  Entitlement to service connection for a cervical spine 
disability.

12.  Entitlement to an increased (compensable) rating for 
suppurative otitis media.

13.  Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

14.  Entitlement to an increased (compensable) initial rating 
for headaches.

15.  Entitlement to an increased (compensable) rating for a 
postoperative hernia scar.

16.  Entitlement to an increased rating for degenerative 
joint disease of the right shoulder with rotator cuff tear, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1944 until May 
1946, from November 1950 until August 1964 and from December 
1964 until October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 1970, September 1997 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the veteran's testimony at a RO hearing 
in January 1971, following a statement of the case issued in 
September 1970, constituted a timely substantive appeal as to 
the June 1970 rating decision.

The Board also notes that, in September 1997, the veteran 
raised a claim of entitlement to service connection for 
hearing loss.  It does not appear that the RO has adjudicated 
this issue to date.  Thus, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a back 
disability, a lower extremity (leg) disability, to include 
knee arthritis, defective vision, COPD, to include as due to 
tobacco use, status post left hydrocelectomy, a dental 
disability of the teeth, and a cervical spine disability, as 
well as the issues of entitlement to an increased rating for 
suppurative otitis media, right knee patellofemoral syndrome, 
headaches, and a postoperative hernia scar, are the subject 
of a Remand following the Order section of this decision.




FINDINGS OF FACT

1.  In an unappealed January 1989 rating decision, the RO 
denied service connection for residuals of a head injury.

2.  The evidence added to the record subsequent to the 
January 1989 rating decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In an unappealed January 1989 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for conjunctivitis.

4.  The evidence added to the record subsequent to the 
January 1989 rating decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The competent evidence does not establish a current right 
hip disability.

6.  The competent evidence does not show that the veteran's 
bladder outlet obstruction is causally related to active 
service. 

7.  The veteran's right shoulder disability involves 
additional functional limitation due to pain and weakness.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision which denied entitlement 
to service connection for residuals of a head injury is 
final.  38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the January 1989 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 5108, 7105, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2003).

3.  The January 1989 rating decision which denied service 
connection for conjunctivitis is final.  38 U.S.C.A. §§ 7105, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

4.  The evidence received subsequent to the January 1989 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 5108, 7105, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2003).

5.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

6.  Bladder outlet obstruction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

7.  The schedular criteria for a 40 percent evaluation for 
service-connected right shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, VA letters to the veteran, to 
specifically include as dated in March 2001 and December 
2002, and rating decisions, statements of the case, and 
supplemental statements of the case, informed the appellant 
of the evidence necessary to substantiate his claims and 
apprised him of VA development activity.  As such, VA's duty 
to notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination.  The claims file also contains 
transcripts of the veteran's personal hearings before the RO.  

Further regarding the duty to assist, it is noted that, in 
February 1999, the RO submitted a research request to the 
Social Security Administration (SSA) for copies of any 
records in their possession pertaining to a disability 
determination of the veteran pending with that agency.  In 
May 1999, the SSA responded by stating that the records 
sought by VA had been destroyed and that they were therefore 
unable to comply with the request.  

In summation, the Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA) No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President recently 
signed a technical amendment to clarify that the time 
limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  However, in the present case, with 
the exception of the July 2001 rating decision, the veteran's 
claims were filed and initially denied prior to the enactment 
of the VCAA.  

Furthermore, satisfying the strict letter holding in 
Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action 
would render a rating decision promulgated prior to providing 
the veteran full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision , the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, 
and essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

The Board does not believe that voiding the rating decision 
is in this veteran's best interest.  Simply put, in this 
case, the claimant was provided every opportunity to submit 
evidence.  He was provided with notice of the appropriate 
laws and regulations.  He was provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Increased ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

Discussion

By a rating decision in January 1989, the RO denied 
entitlement to service connection for residuals of head 
trauma.  Notice of that determination was issued in June 
1989.  The veteran did not appeal that determination and it 
became final.  See 38 U.S.C.A. §7105.  

The evidence of record at the time of the January 1989 rating 
action included service medical records, VA examination 
reports dated in March 1970 and December 1983, and a 
transcript of a personal hearing conducted at the RO in June 
1988.  Such evidence established two incidents of head trauma 
during service.  The first occurred in February 1945, when 
the veteran sustained a mild cerebral concussion during a 
fight.  A treatment record indicated that he had been beaten 
over the head with a 2 x 4 piece of lumber.  Next, in October 
1947, the service medical records show that the veteran fell 
down, striking the back of his head on cement.  Physical 
examination a week later was negative except for a healed 
scar on the back of the head.  The service medical records 
further revealed a normal neurology examination in May 1969.  
The impression was musculoskeletal headaches.  The veteran's 
retirement examination in May 1969 did not reveal any 
residuals of a head injury.  

The evidence of record at the time of the last final 
determination in January 1989 did not reveal any residuals of 
a head injury following service.  VA neurological 
examinations performed in March 1970 and December 1983 
revealed diagnoses of headaches, but neither examination 
report contained an etiological opinion linking such 
headaches to the veteran's in-service head trauma, or any 
other incident of service.  Nevertheless, service connection 
was established for headaches by a June 1970 rating decision.

Based on the above evidence, the veteran's claim was denied 
in January 1989 because there was no showing that the veteran 
had current residuals of in-service head trauma.

In March 1997 the veteran sought to reopen his head injury 
claim.  In a September 1997 rating decision, the RO denied 
that request.  The veteran disagreed with that decision and 
initiated an appeal.  

The evidence received by the RO subsequent to the last final 
rating action in January 1989 includes an October 2000 VA 
examination.  Such examination revealed no sensory defects.  
There were no abnormalities of his general cerebral functions 
and there was no impairment of the cranial nerves.  
Coordination was slow and there was extremity weakness.  The 
diagnosis was headaches, post-traumatic by history.  The 
evidence received after the last final decision also included 
a transcript of the veteran's March 1998 personal hearing.  
At that time, the veteran described the circumstances 
surrounding his in-service head trauma.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in January 1989 reiterates the fact of the 
veteran's in-service head injury.  This fact was already 
established at the time of the last final RO determination in 
January 1989.  Therefore, this evidence is cumulative and 
redundant and is not "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the January 
1989 RO decision do not support the veteran's contention that 
he has current residuals of head trauma causally related to 
service.  To be material, the evidence must be (a) relevant 
in that it bears directly and substantially on the matter 
under consideration, and (b) so significant, either by itself 
or with other evidence, that it must be considered in order 
to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the RO's denial in 1989 was 
the lack of competent medical evidence establishing current 
residual disability of head trauma in service.  Such evidence 
remains lacking in this case.  As such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

In conclusion, the evidence submitted subsequent to the last 
final January 1989 RO decision is not new and material.  
Therefore, there is no basis for reopening the veteran's 
claim, and such request must be denied.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
conjunctivitis.

Discussion

The veteran's claim of entitlement to service connection for 
conjunctivitis was first denied by the RO in a January 1989 
rating decision.  The veteran failed to appeal that decision 
and it became final.  See 38 U.S.C.A. § 7105. 

The evidence of record in January 1989 included the veteran's 
service medical records.  Such records indicate treatment for 
conjunctivitis in October 1951.  The condition was found to 
be caused by exposure to white phosphorous 3 months earlier.  
No other treatment for that condition was noted in service, 
and physical examinations in December 1964 and May 1969 
revealed normal eye findings.  

The evidence of record in January 1989 also included a May 
1970 VA eye examination and VA outpatient treatment reports 
dated 1979, 1980 and 1983.  There was no finding of 
conjunctivitis at that time.  Instead, the examiner rendered 
a diagnosis of presbyopia, refractive error.  VA treatment in 
1979, 1980 and 1983 did not contain any diagnoses of 
conjunctivitis, nor did they causally relate the veteran's 
eye disorders to active service.  

Based on the above evidence, the veteran's claim was denied 
in January 1989 because the evidence failed to demonstrate 
either that the veteran was currently diagnosed with 
conjunctivitis or that such his condition was causally 
related to service.

In March 1997 the veteran again sought to reopen his 
conjunctivitis claim.  In a September 1997 rating decision, 
the RO denied that request.  The veteran disagreed with that 
decision and initiated an appeal.  

The evidence received by the RO subsequent to the last final 
rating action in January 1989 includes a general VA 
examination in October 2000.  That examination report 
contained diagnoses of pseudoaphakia, right eye, and a mature 
cataract left eye.  No diagnosis of conjunctivitis was 
rendered.

Also added to the record subsequent to the last final rating 
decision in January 1989 is a transcript of the veteran's 
March 1998 personal hearing.  At that time the veteran stated 
that he believed his chronic conjunctivitis was caused when 
he crawled across a bar of white phosphorous during his 
service in the Korean War.  The veteran stated that he began 
having trouble with his eyes after that incident and he 
reported that he was currently receiving treatment for his 
eyes. 

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in January 1989 merely reiterates the fact 
of the veteran's in-service treatment for conjunctivitis.  
Indeed, the newly submitted evidence fails to establish 
ongoing treatment or a current diagnosis for that disorder, 
and rather reflects diagnoses of pseudophakia and mature 
cataracts.  Therefore, the evidence received by the RO 
following the January 1989 rating decision is neither new nor 
material under 38 C.F.R. § 3.156(a).  As such evidence fails 
to even establish the continued existence of a chronic 
conjunctivitis disability, it is not so significant, either 
by itself or with other evidence, that it must be considered 
in order to fairly decide the claim.  

In conclusion, the evidence submitted subsequent to the last 
final January 1989 RO decision is not new and material.  
Therefore, there is no basis for reopening the veteran's 
claim, and such request must be denied.  

III.  Entitlement to service connection for a right hip 
disability.

Factual background

A physical examination performed in 1952 showed no 
musculoskeletal defects except for pes planus.  

The veteran's service medical records show treatment for 
right hip pain in March 1965.  Specifically, the veteran 
complained of pain in the right sacroiliac area, radiating 
down his right thigh.  The veteran stated that 14 years 
earlier, while serving in Korea, he fractured his right foot 
when a grenade exploded.  His right hip pain arose while 
marching and standing at attention following the injury to 
his right foot.  He further reported that his present episode 
of pain began a week earlier.  

The veteran's service records do not reveal any further 
treatment for a right hip condition.  The veteran's 
retirement examination in May 1969 revealed a normal 
musculoskeletal system.  

The evidence of record fails to show any treatment for a 
right hip condition proximate to the veteran's separation 
from service in October 1969.  A VA orthopedic examination in 
December 1983 failed to identify any right hip disorder.  An 
x-ray of the veteran's pelvis and hips taken in October 1984 
was unremarkable.  

More recently, the veteran was treated for hip pain by VA in 
December 1997.  The veteran stated that he had experienced 
hip pain for over 40 years, since a fall in the army.  The 
diagnoses were dextroscoliosis, diffuse thoracolumbar 
spondylosis and chronic low back pain.  No diagnosis specific 
to the right hip was rendered.  

The veteran gave testimony at a hearing before the RO in 
March 1998.  He stated that he believed that his right hip 
problems were caused by a blow he received in service.  He 
stated that he was struck on the head by another serviceman 
with a 2 x 4 board and fell over as a result.  He further 
reported that while hospitalized for the blow that he 
received, he also received right hip treatment.  

Finally, the veteran was examined by VA in October 2000.  No 
diagnosis of a right hip was made.    

Analysis

The veteran contends that he should be awarded service 
connection for a right hip disability.  As previously stated, 
a successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence does not establish the 
existence of a current right hip disability.  Indeed, while 
the record demonstrates complaints of hip pain in December 
1997, the diagnoses rendered pertained to the veteran's back, 
which is not service-connected.  Moreover, upon general 
examination in October 2000, no right hip disability was 
diagnosed.    

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Moreover, even if the evidence of record could be favorably 
construed so as to allow for a finding of present disability, 
there is no competent medical condition linking such 
disability to service.  Nor is there a chronicity of 
complaints or treatment such as to support the contention of 
a causal relationship between the present disorder and active 
service.  

In summary, inasmuch as the veteran has no current diagnosed 
right hip condition, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for a 
right hip condition fails.  The benefit sought on appeal is 
denied.  

IV.  Service connection for bladder outlet obstruction.

Factual background

The veteran's service medical records are silent as to any 
bladder disability and his physical examination reports 
consistently showed a normal genitourinary system.  The 
veteran did report painful urination in a May 1969 report of 
medical history.  He then received a genitourinary consult 
that same month.  That examination showed no abnormalities 
other than a horseshoe kidney.  The veteran's bladder was 
found to empty well on post voiding films.  On the basis of 
that evaluation, the veteran was cleared for retirement.  

Following service, the evidence of record does not reveal any 
complaints of, or treatment for a bladder condition until 
after prostate surgery.  The veteran underwent prostate 
surgery in 1977 and 1998, for a left hydrocele.  In May 2001 
he received a VA genitourinary examination.  At that time, he 
was diagnosed with bladder outlet obstruction.  

Analysis

The veteran contends that he should be awarded service 
connection for bladder outlet obstruction.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

The Board has thoroughly reviewed the evidence of record and 
concludes that a grant of service connection is not warranted 
here.  The veteran does have a current disability, as 
diagnosed at the May 2001 VA examination.  Thus, the first 
element of a service connection claim has been satisfied.  
However, there was no showing of an in-service incurrence of 
such a disability.  The veteran did complain of painful 
urination during active duty, but objective evidence at that 
time revealed a normal bladder.  Moreover, the lack of 
treatment or diagnoses for several decades following service 
further supports the in-service findings of a normal bladder 
at that time, and lack of continuity of symptomatology.  The 
Board acknowledges that the veteran suffered overflow 
incontinence, as noted in a July 1998 operation report, but 
notes that such condition was the result of a residual 
obstructive prostate, and not the bladder.  Furthermore, the 
claims file lacks a competent opinion of etiology linking the 
veteran's present bladder disability to service.  For these 
reasons, the appeal must be denied.  

In conclusion, the evidence of record does not support an 
award of service connection in the present case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

V.  IR- status post humeral head arthroplasty.

Factual background

The veteran was examined by VA in March 1998.  He complained 
of severe pain around his right shoulder joint.  He also 
noted locking.  Immobilization of the right shoulder 
alleviated his symptomatology.  He reported difficulty 
bathing and lifting objects due to his right shoulder 
disability.  The veteran was noted to be right-handed.

Objectively, the veteran's right shoulder range of motion 
findings were as follows: abduction to 45 degrees; flexion to 
45 degrees; and internal and external rotation to 45 degrees.  
There was painful motion from the first degree to the last 
degree of motion.  His range of motion was severely limited 
by pain, fatigue, lack of endurance and weakness.  There was 
no evidence of edema, effusion, redness, heat, or abnormal 
movement of the right shoulder.  There was stable ankylosis, 
which was very painful.  Instability of the right shoulder 
could not be assessed due to severe pain upon light touch.  
There was also severe tenderness to palpation around all soft 
tissue structures of the right shoulder.  There was severe 
crepitation as well.  The diagnosis was severe arthritis of 
the right shoulder, with a large subacromial spur that might 
be responsible for shoulder impingement syndrome.  The 
veteran was also diagnosed with calcific arthritis, by x-ray 
findings.  

Also in March 1998, the veteran testified at a personal 
hearing before the RO.  He stated that he could not raise his 
right arm to shoulder level unless he physically pulled it 
up, in which case it hurt at shoulder level and also when he 
lowered it.  

The veteran was again examined by VA in April 2000.  The 
examination report indicated that the veteran underwent 
shoulder hemiarthroplasty in September 1999.  The report 
noted that the veteran was right-handed.

In April 2000, the veteran presented with moderate right 
shoulder pain around the joint, as well as constant numbness 
and limited motion.  He stated that bathing, sweeping and 
mopping were precipitating factors as to his right shoulder.  
He stated that prior to his 1999 surgery he had constant 
severe pain, but that afterward he had not had severe pain.  
He did still have episodes of pain, however.  He did not 
require a sling for his right shoulder disability.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation of the right shoulder during the past year.  

Upon physical examination of the right shoulder, the veteran 
had abduction to 40 degrees active and 75 degrees passive, 
flexion to 50 degrees active and 65 degrees passive, and 
internal and external rotation to 35 degrees both active and 
passive.  There was pain on motion at the last degree of 
motion.  There was moderate objective evidence of painful 
motion on all movements of the right shoulder.  Limitation of 
motion was noted to be severe.  There was no objective 
evidence of edema, effusion, instability, tenderness, 
redness, heat, or abnormal movement of the right shoulder.  
There was guarding of movement.  There was also moderate 
crepitus of the right shoulder joint.  

A May 2000 VA progress note reflects treatment for right 
shoulder complaints.  

Analysis

The veteran is presently assigned a 30 percent rating for 
degenerative joint disease with a clinical rotator cuff tear 
under Diagnostic Code 5201.  Under that Code section, an 
evaluation of 30 percent applies where the evidence shows 
limitation of motion of the major extremity to midway between 
the side and shoulder level.  A 40 percent evaluation is for 
application where the major extremity is limited in motion to 
25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2003), a 40 percent evaluation is also warranted for 
intermediate ankylosis of the (major) scapulohumeral 
articulation between favorable and unfavorable.  A 50 percent 
evaluation is warranted for unfavorable ankylosis such that 
abduction is limited to 25 degrees from the side.

The Board has reviewed the evidence of record and finds that 
an award of the next-higher 40 percent rating is warranted in 
the present case under Diagnostic Code 5201.  In so finding, 
the Board notes that the objective evidence does not 
demonstrate arm motion limited to 25 degrees from the side.  
However, the evidence does demonstrate additional functional 
loss due to factors including pain and weakness such as to 
compel an increased evaluation in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, as explained below.  Indeed, upon 
VA examination in March 1998, the veteran's range of motion 
was found to be severely limited by pain, fatigue, lack of 
endurance and weakness.  There was also severe crepitation 
and severe tenderness to palpation around all soft tissue 
structures of the right shoulder.  Moreover, even though the 
veteran's pain decreased following shoulder surgery in 
September 1999, upon subsequent physical examination in April 
2000 there continued to be objective evidence of painful 
motion on all movements of the right shoulder and severe 
limitation of motion continued to be noted.  In fact, the 
veteran's shoulder abduction, internal rotation and external 
rotation were all more limited in April 2000 than they had 
been in March 1998, even though the severity of the pain was 
said to have lessened somewhat.  

Based on the foregoing, the Board finds that the next higher 
40 percent rating under Diagnostic Code 5201 most closely 
approximates the veteran's disability picture.  Such a 
conclusion also serves to account for the veteran's reduced 
quality of life, as evidenced by his comments that his right 
shoulder disability makes it difficult to 
bathe and also limits his ability to lift objects.

In determining that a 40 percent evaluation is appropriate 
here, the Board notes that an evaluation in excess of that 
amount is not warranted.  Diagnostic Code 5201 does not offer 
a rating in excess of 40 percent.  Additionally, while the 
evidence demonstrates ankylosis, there is no showing of 
unfavorable ankylosis with abduction limited to 25 degrees, 
such as to warrant a 50 percent rating under Diagnostic Code 
5200.  Moreover, the evidence does not establish a fibrous 
union of the humerus, such as to warrant a 50 percent 
evaluation under Diagnostic Code 5202.  Nor is nonunion or 
loss of the humeral head shown, such as to warrant 60 or 80 
percent evaluations under that same Code section.  No other 
Code sections afford a rating in excess of 40 percent.  

In conclusion, the objective evidence reveals additional 
functional limitation due to pain which is sufficient to 
justify an award of the next higher 40 percent evaluation 
under Diagnostic Code 5201.  There is, however, no basis for 
a rating in excess of 40 percent.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

New and material evidence having not been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for residuals of a head injury is denied. 

New and material evidence having not been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for conjunctivitis is denied.

Service connection for a right hip condition is denied.

Service connection for bladder outlet obstruction is denied.

A 40 percent evaluation for a right shoulder disability is 
granted, subject to the applicable law governing the award of 
monetary benefits.  



REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the veteran was issued a notice letter in October 2000, and 
VCAA notice letters in March 2001 and December 2002, these 
letters did not adequately address all issues in appellate 
status, and were not specific as to every disability at 
issue.  Further, the issue of entitlement to service 
connection for a back disability remains on appeal from the 
June 1970 rating decision, with no prior final adjudication.  
As such, VCAA notice in this regard should be clarified, and 
all subsequent adjudication should be on a de novo basis.

As noted above, following a notice of disagreement with the 
June 1970 rating decision, the veteran was issued a statement 
of the case in September 1970.  The cover letter to the 
statement of the case, dated September 15, 1970, informed the 
veteran that he had completed the first step in appealing to 
the Board of Veterans' Appeals, and thereafter referenced 
only actions to be taken in regard to his appeal to the Board 
of Veterans' Appeals.  In a statement received in November 
1970, the veteran advised that he was responding to the 
September 15, 1970 VA letter, and indicated that he desired a 
hearing before the "Board."  The veteran was provided a 
personal hearing before RO personnel in January 1971 instead, 
and the veteran has not been afforded an opportunity for a 
hearing before the Board in regard to the six issues on 
appeal from the June 1970 rating decision.  The six issues on 
appeal from the June 1970 rating decision are: (1) 
Entitlement to an increased (compensable) initial rating for 
headaches; (2) Entitlement to service connection for a lower 
extremity (leg) disability, to include knee arthritis; (3) 
Entitlement to service connection for a back disability; (4) 
Entitlement to service connection for defective vision; (5) 
Entitlement to an increased (compensable) rating for 
suppurative otitis media; and (6) Entitlement to an increased 
(compensable) rating for a postoperative hernia scar.

With respect to the veteran's claim of entitlement to service 
connection for status post left hydrocelectomy, the Board 
finds that a VA genitourinary examination would be helpful in 
determining whether there exists a causal relationship 
between the veteran's left hydrocele and his active duty.  
The Board notes that the veteran was examined by VA for this 
condition in May 2001, but the examiner did not address the 
matter of etiology at that time.  In this regard, the Board 
notes that the service medical records demonstrate complaints 
of a swollen testicle in service in April 1952, and the 
claims file shows some treatment and surgery for a left 
hydrocele following separation from service.  

Regarding the veteran's claim of entitlement to service 
connection for a dental disability involving the teeth, the 
Board notes that the VCAA notice letter sent to the veteran 
in December 2002 failed to apprise the veteran of the 
distinction between service connection for compensation, and 
for treatment purposes, with respect to dental claims.  Thus, 
the veteran has not been properly informed of the need to 
submit any records of past and current dental treatment to 
substantiate his claim.  Such notice is required in order to 
satisfy the VCAA and Quartuccio.

With respect to the veteran's claim of entitlement to service 
connection for cervical spondylosis, the Board notes that the 
March 2001 VA examination is insufficient, as the examiner 
performed the evaluation without the benefit of the claims 
file.  Furthermore, no etiological opinion was offered.  
Therefore, the veteran should be afforded a new examination 
so that his appeal may be fully and fairly adjudicated.   

Regarding the veteran's claim of entitlement to a compensable 
rating for suppurative otitis media, the Board notes that the 
September 2000 VA audiologic examination report referenced an 
audiogram that was to have occurred in October 2000.  It does 
not appear that such audiogram report has been associated 
with the claims file.  The results of such testing are 
necessary, as the veteran is entitled to a separate 
evaluation for any associated hearing impairment, as per 
38 C.F.R. § 4.88a, Diagnostic Code 6200.  

In reference to the veteran's claim of entitlement to an 
increased rating for right knee patellofemoral syndrome, the 
Board notes that the last orthopedic examination addressing 
the right knee occurred in 1998.  Due to the considerable 
lapse of time, that examination can no longer be deemed an 
accurate measure of the veteran's current right knee 
disability status.  Moreover, the examiner in 1998 was unable 
to assess the veteran's right knee instability, which is 
critical to attaining a higher evaluation.  Therefore, a new 
examination should be scheduled which addresses instability 
of the knee.  

The rating criteria for consideration in evaluating skin 
disorders were amended subsequent to evaluation of the hernia 
scar in the June 1970 rating decision, and issuance of the 
most recent statement of the case as to that issue.  67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002) (codified at 38 C.F..R. § 4.118 (2003)).  

Additionally, the Board notes that the claims file contains 
documents that have not been translated into English.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal precedent.  
Such notice must also include the relevant 
provisions regarding service connection for dental 
treatment under 38 C.F.R. § 3.381, and reference 
the issue of entitlement to service connection for 
a back disability de novo.  

2.  Schedule the veteran for a genitourinary 
examination to determine the etiology of his 
postoperative left hydrocele disability.  All 
necessary tests should be conducted and the claims 
file should be reviewed in conjunction with the 
evaluation.  The examiner should state whether it 
is at least as likely as not that any current post 
operative left hydrocele disability is causally 
related to complaints and clinical findings noted 
in active service.  Such opinion should be clearly 
stated and should be supported by evidence of 
record.  

3.  Schedule the veteran for an orthopedic 
examination to determine the nature and etiology of 
any cervical spine condition present.  Complete 
range of motion testing should be accomplished, and 
the claims file should be reviewed in conjunction 
with the evaluation.  The examiner should state 
whether it is at least as likely as not that any 
current disability of the cervical spine is 
causally related to active service.  Such opinion 
should be clearly stated and should be supported by 
evidence of record.  

4.  The RO should obtain the report of any VA 
audiogram performed in October 2000, as referenced 
in the report of a September 2000 VA audiologic 
examination.  If such report is unattainable, such 
fact should be documented of record in the claims 
folder.  In any event, schedule the veteran for an 
audiologic examination.  The veteran's hearing 
acuity at puretone thresholds of 1000, 2000, 3000 
and 4000 Hertz should be noted, as well as his 
speech recognition percentages under the Maryland 
CNC test. 

5.  Schedule the veteran for an orthopedic 
examination to determine the nature and extent of 
his right knee patellofemoral syndrome.  All 
necessary tests, including range of motion and 
instability testing should be completed.  The 
examiner should also specifically address 
instability of the right knee.  The claims file 
must be reviewed in conjunction with this 
examination.  

6.  The RO should obtain English language 
translation of all documents tabbed in the claims 
folder in pink on the left side, and identified as 
requiring translation.

7.  Upon completion of the above, the RO must 
readjudicate the issues on appeal and consider all 
evidence received since issuance of the most recent 
Supplemental Statement of the Case.  In considering 
the issue of entitlement to an increased rating for 
the hernia scar, the RO must consider the revised 
criteria for rating skin disorders per 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118 (2003).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided 
an opportunity to respond.  



8.  If any benefit sought remains denied with 
regard to the issues of: 

Entitlement to an increased (compensable) 
initial rating for headaches; (2) Entitlement 
to service connection for a lower extremity 
(leg) disability, to include knee arthritis; 
(3) Entitlement to service connection for a 
back disability; (4) Entitlement to service 
connection for defective vision; (5) 
Entitlement to an increased (compensable) 
rating for suppurative otitis media; and 
(6) Entitlement to an increased (compensable) 
rating for a postoperative hernia scar, 

the veteran should be contacted and asked to 
clarify whether he desires to have a personal 
hearing before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals at the RO, via a 
videoconference hearing from the RO, or in 
Washington, D.C.  If the veteran requests a hearing 
before a traveling Veterans Law Judge of the Board 
of Veterans' Appeals at the RO, or via a 
videoconference hearing from the RO, the RO should 
schedule such hearing.  Otherwise, the claims 
folder should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



